DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 05/06/2020 was reviewed and the listed references were noted.

	
Drawings
The 10 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-21 are pending.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 13, 14, 16, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirimanne et al. (US 2006/0079770 - IDS).

Consider Claim 1, Sirimanne discloses “A method for marking a target with a radiopaque marker” (Sirimanne, Paragraphs [0082] and [0086] and Figs. 5A-5E, where with markers made with radiopaque material are discussed), “said method comprising: 
Providing a radiopaque filament” (Sirimanne, Figs. 5A-5E and Paragraphs [0085] and [0086]);
“inserting at least a portion of the radiopaque filament into tissue” (Sirimanne, Paragraph [0082], where the marker is deployed into a tissue cavity); 
“extending the radiopaque filament continuously at least partially around a perimeter of the target and disposing the radiopaque filament in a plurality of surgical planes, thereby demarcating the target with the radiopaque marker” (Sirimanne, Fig. 5D and Paragraph [0085], where it is disclosed “FIG. 5D shows a shape memory marker (530) in the form of a helical coil deployed into tissue cavity (532). Again, as seen in FIG. 5E, such a marker (530) may be deployed through delivery tube (510) by pusher (512) in a substantially elongated, straightened form, only to 20 substantially assume the shape of the cavity (532) as shown in FIG. 5D”).

Consider Claim 3, Sirimanne discloses “The method of claim 1, wherein extending the radiopaque filament comprises continuously following a contour of a cavity with the radiopaque filament” (Sirimanne, Paragraph [0085] and Fig. 5D, where the radiopaque filament is disclosed to assume the shape of the contour of the tissue cavity it is being inserted into).  

Consider Claim 5, Sirimanne discloses “The method of claim 1, wherein the radiopaque filament forms a continuous line in the tissue” (Sirimanne, Paragraph [0085] and Fig. 5E, filament 530, where the filament is delivered “by pusher in substantially elongated, straightened line”).  

Consider Claim 6, Sirimanne discloses “The method of claim 1, wherein the radiopaque filament forms a closed loop in the tissue” (Sirimanne, Paragraph [0084] where it is disclosed that the marker may be “in the form of a wire cylinder”, a closed loop, inside a tissue cavity).  

Consider Claim 7, Sirimanne discloses “The method of claim 1, wherein the radiopaque filament demarcates a region of malignant, diseased or damaged tissue that has been excised from a patient” (Sirimanne, Paragraph [0087], where it is disclosed that insertion of a radiopaque filament into tissue cavities have many applications, including for example, the filament “may further be used as a lumpectomy site marker. In this use, the cavity marking device yield an improved benefit by marking the perimeter of the lumpectomy cavity”).  

	Consider Claim 8, Sirimanne discloses “The method of claim 1, wherein extending the radiopaque filament comprises disposing the radiopaque filament in a spiral pattern in the tissue” (Sirimanne, Paragraph [0085] and Fig. 5D, the helical coil or spiral pattern).  

	Consider Claim 13, Sirimanne discloses “A radiopaque marker, said marker comprising: an elongate flexible radiopaque filament visible under radiographic imaging” (Sirimanne, Paragraph [0085], the disclosed radiopaque shape memory filament, substantially elongated, deployed inside a tissue cavity), “and wherein the radiopaque marker is disposed continuously in one or a plurality of surgical planes” (Sirimanne, Paragraph [0085] and Fig. 5D, the radiopaque marker may be inserted as shown in one or a plurality of tissue cavities or surgical planes).  

Consider Claim 14, Sirimanne discloses “The marker of claim 13, wherein the radiopaque marker extends between the plurality of planes” (Sirimanne, Paragraph [0085] and Fig. 5D, the radiopaque marker may be inserted as shown in one or a plurality of forms in 3D extended into a tissue cavity).

Consider Claim 16, Sirimanne discloses “The marker of claim 13, wherein the elongate filament is formed into a closed loop” (Sirimanne, Paragraph [0084] where it is disclosed that the marker may be “in the form of a wire cylinder”, i.e., a closed loop).  

Consider Claim 17, Sirimanne discloses “The marker of claim 13, wherein the elongate filament is formed into a spiral” (Sirimanne, Paragraph [0085] and Fig. 5D, the helical coil or a spiral).  

	Consider Claim 21, Sirimanne discloses “A radiopaque marker, comprising: a flexible and radiopaque element” (Sirimanne, Paragraph [0085], the disclosed radiopaque shape memory, i.e., flexible, filament) which can be deployed into symmetric or non-symmetric shapes, areas, or volume and into at least a single plane”, (Sirimanne, Paragraph [0084] wherein “a marker (520) in the form of a wire cylinder is shown. Again, this device is structurally configured to assume the depicted cylindrical configuration when deployed in the tissue cavity, but may be (as described above) "collapsed" into a deployment tube for percutaneous delivery. This device is especially suitable for marking the distal and proximal ends of the tissue cavity due to its asymmetrical shape).  

Claim 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stinson et al. (US 2002/0082683 - IDS).
Consider Claim 20, Stinson discloses “A radiopaque marker, comprising: a marker element having a solid core that is flexible and radiopaque (Stinson, Paragraph [0075]), wherein the marker element is flexible enough to allow a knot to be tied therewith” (Stinson, Paragraph [0074], the braided member, so flexible enough to be braided or tied).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 9-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sirimanne et al. (US 2006/0079770 - IDS) in view of Norton et al. (US 2014/0257378 - IDS).

Consider Claim 2, although Sirimanne discloses the method of Claim 1, it does not explicitly disclose “disposing at least a portion of the radiopaque filament adjacent an outer surface of the tissue so that the portion of the radiopaque filament is uncovered by the tissue.”  However, in an analogous field of endeavor, Norton discloses two suture limbs located outside a tissue on both sides of a tear (Norton, Paragraph [0041] and Fig. 3).  

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sirimanne with the teachings of Norton to dispose the radiopaque such that a portion of it to be uncovered by the tissue.  One of ordinary skill in the art could have combined these elements in order to provide a more versatile marker that may be easily viewed by surgeons or radiologists as a guide for performing their operations.  Therefore, it would have been obvious to combine Sirimanne and Norton to obtain the inventions in Claim 2.

Consider Claim 4, the combination of Sirimanne and Norton discloses “The method of claim 1, further comprising forming one or more knots in the radiopaque filament” (Norton, Fig. 4B and Paragraph [0041]).  The proposed combination as well as the motivation for combining the Sirimanne and Norton references presented in the rejection of Claim 2, apply to Claim 4 and are incorporated herein by reference.  Thus, the method recited in Claim 4 is met by Sirimanne and Norton.

Consider Claim 9, the combination of Sirimanne and Norton discloses “The method of claim 1, further comprising inhibiting movement of the radiopaque filament relative to the tissue with one or more knots disposed on the radiopaque filament, the one or more knots configured to engage with the tissue” (Norton, Fig. 4B and Paragraph [0041]).  The proposed combination as well as the motivation for combining the Sirimanne and Norton references presented in the rejection of Claim 2, apply to Claim 9 and are incorporated herein by reference.  Thus, the method recited in Claim 9 is met by Sirimanne and Norton.

Consider Claim 10, the combination of Sirimanne and Norton discloses “The method of claim 1, wherein the radiopaque filament comprises a proximal end and a distal end, the method further comprising anchoring the proximal or distal end to tissue by knotting the proximal or distal end of the radiopaque filament” (Norton, Fig. 4A, the proximal member 42 and the distal member 46 and Fig. 4B, the knot).  The proposed combination as well as the motivation for combining the Sirimanne and Norton references presented in the rejection of Claim 2, apply to Claim 10 and are incorporated herein by reference.  Thus, the method recited in Claim 10 is met by Sirimanne and Norton.

Consider Claim 11, the combination of Sirimanne and Norton discloses “The method of claim 1, further comprising tensioning the radiopaque filament thereby apposing the tissue” (Norton, Paragraph [0041] and Fig. 4A-4C, where it is disclosed One of the suture limbs, for example only, the first suture limb 42, is determined to function as the post. The other suture limb, for example only, the second suture limb 46, is knotted around the post 42 (FIG. 4B). The knot is then pulled tight closing the tear 62 in the soft tissue 66 (FIG. 4C). Again, by knowing which end of the suture is the post and which end is to be knotted to the post, via the tracer 22, the surgeon can perform the procedure more quickly and efficiently during arthroscopic).  The proposed combination as well as the motivation for combining the Sirimanne and Norton references presented in the rejection of Claim 2, apply to Claim 11 and are incorporated herein by reference.  Thus, the method recited in Claim 11 is met by Sirimanne and Norton.

Consider Claim 18, the combination of Sirimanne and Norton discloses “The marker of claim 13, wherein the elongate filament is knotted in one or more regions” (Norton, Fig. 3, the knotted section in at least one region).  The proposed combination as well as the motivation for combining the Sirimanne and Norton references presented in the rejection of Claim 2, apply to Claim 18 and are incorporated herein by reference.  Thus, the method recited in Claim 18 is met by Sirimanne and Norton.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sirimanne et al. (US 2006/0079770 - IDS) in view of Sioshansi et al. (US 2014/0257378 - IDS).

Consider Claim 12, although Sirimanne discloses the method of Claim 1, it does not explicitly disclose “comprising applying brachytherapy to the target.”  However, in an analogous field of endeavor, Sioshansi discloses applying Brachytherapy to the target (Sioshansi, Column 3, lines 53-58).  

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sirimanne with the teachings of Sioshansi to apply brachytherapy to the target.  One of ordinary skill in the art could have combined these elements in order to provide the advantage of treating cancerous tissues with high degree of accuracy and ensuring little or no damage caused to the surrounding tissues.  Therefore, it would have been obvious to combine Sirimanne and Sioshansi to obtain the inventions in Claim 12.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sirimanne et al. (US 2006/0079770 - IDS) in view of Tseng et al. (US 2013/0178948 - IDS).

Consider Claim 15, although Sirimanne discloses markers which form in loop or spiral shapes and continuous elongated lines (Sirimanne, Figs. 5A-5E), it does not explicitly disclose “wherein the radiopaque marker is disposed in a plurality of continuous lines interconnected with arcuate connections therebetween.”  However, in an analogous field of endeavor, Tseng discloses radiopaque members disposed in a continuous lines interconnected with arcuate connections (Tseng, Fig. 6A and Paragraph [0043]).  

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sirimanne with the teachings of Tseng to create radiopaque marker in a plurality of continuous lines interconnected with arcuate connections therebetween.  One of ordinary skill in the art could have combined these elements in order to provide a more versatile marker that could fit within or maneuver through any shapes of tissue cavities, and the results would have been predictable.  Therefore, it would have been obvious to combine Sirimanne and Tseng to obtain the inventions in Claim 15.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sirimanne et al. (US 2006/0079770 - IDS) in view of Corbitt et al. (US 2013/0184577 – IDS).
Consider Claim 19, although Sirimanne discloses markers which form in loop or spiral shapes and continuous elongated lines (Sirimanne, Figs. 5A-5E), it does not explicitly disclose “wherein the elongate filament comprises a plurality of segments, each segment disposed in different planes.”  However, in an analogous field of endeavor, Corbitt discloses “The implant 150 can be disposed within the cannula 135 of the introducer 125 and can include a wire stem 160 and multiple different wire branches 170, each extending outwardly from a proximal portion 171 of the wire stem 160 towards the proximal portion 171 of the wire stem 160. The implant 150 can be radio-opaque and may or may not be biodegradable” (Corbitt, Paragraph [0037]).  

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sirimanne with the teachings of Corbitt to use an elongated filament with different segments disposed in different planes.  One of ordinary skill in the art could have combined these elements in order to provide a more versatile marker with segments each covering different areas within the tissue cavities for further operations, and the results would have been predictable.  Therefore, it would have been obvious to combine Sirimanne and Corbitt to obtain the inventions in Claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Dorian Averbuck (US 2018/0263706).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662